Chief Justice Robertson
delivered the Opinion of the Court.
Doram and Ryan, free men of color, were arrested in Knox county, upon a warrant, charging that they had migrated to this'state, in violation of an act of assembly of 1808, (3 LiltelVs Laws, 499 ;) and were recognised to appear in the county court.
Upon a hearing in that court, an order was made, requiring them to give a recognisance, binding them to depart from the state, and directing that, if they should *332fail to do so, they should be sold for the term of one year. They tailed to enter into the required recognis-* anee ; and have prosecuted this writ of error to reverse the order of the county court.
S'cCgelwith emigrating, to. íe triedSsepa-ralety : a joint |áhisteCls"ever;ü^ is irregular. This court has Jurisdiction to "ceedings o/'co" courts, iu cases^ color ^charged with migrating vO this state
The jurisdiction of this court is not doubted. See 1 Dig. 382 and Ibid, 367.
The aet of 1808 is highly penal. The proceeding authorized by it, must be considered in he nature of a prosecution (by information) for an offence agamst the coin-monwealth. The penalty is a temporary disfranchisement of a free man, as a punishment for violating a public and economical law of the state.
The tenth section of the tenth article of the constitu-of Kentucky declares, among other things, that the accused shall have, c‘ in prosecutions by indictment or information, a speedy public trial by an impartial JURY of (}ie vicinage.” There was no fury in this case ; and ^ v « this court-is clearly of the opinion that, the act of 1808 should be interpreted as dispensing with a jury ; and therefore it, so far, conflicts with the supreme law of the land. The act cannot he constitutionally enforced without the intervention of a jury. A free man cannot be sold, even for an instant, unless a jury of his peers shall have passed condemnation upon him.
Moreover, the proceeding in this case is joint, when it should have been several.
Wherefore,the order-, for selling or hiring Doranaand Ryan, is set aside, and annulled.